Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kyle Mosley (Reg. No. 78,576) on 15 April 2022 and 23 May 2022.


 Amendment to the Specification (See Applicant’s specification filed on 05/20/2022):
         
Please amend Page 2 of the specification as follow.

CROSS REFERENCE TO RELATED APPLICATIONS 
This application claims the benefit of provisional patent application Ser. No. 62/843,392, filed on May 4, 2019 
BACKGROUND PRIOR ART 
The following is a tabulation of some prior art that appears relevant: 
US PATENT DOCUMENTS 
5,361,350 11/1994 Conner et.al 395/600 


OTHER PUBLICATIONS
 GO Corporation's Penpoint Operating System, “Penpoint API Reference”, July 1, 1992, ISBN-13:978-0201608625 
“Bitcoin: A Peer-to-Peer Electronic Cash System’, Satoshi Nakamoto, 
“Ethereum Whtie Paper, A Next Generation Smart Contract & Decentralized Application Platform’, Vitalik Buterin,  
“The C++ Programming Language, 4" Edition”, Bjarne Stroustrup May 19, 2013 ISBN-13 978-0321563842



Please amend Page 7 of the specification as follow:

Nakamoto, 
What is needed is a means for implementing a first-class object model on a DLT comprising: A class manager library that enables referencing object instances within ledger account states by references that are globally unique to all ledger accounts; further to enable deterministic message dispatching between object instances contained in different ledger account states; further to enable late dynamic binding of object-oriented message passing to class objects and ancestor class objects; further to enable new object instantiation by message passing to class object instances; further to enable new class object instantiation by message passing to meta class object instances, including enabling dynamically loading of new class method implementations into existing ledger account states; further to enable creation of new ledger accounts by message passing to object instances that have class method able to create new ledger accounts.


The claim has been amended as follows:

3.(Currently Amended) The method of claim 1 wherein said method implementations of said classes are    in the form of computer machine instructions, bytecode virtual machine instructions, interpretable script code, or references to said machine instructions, to said bytecode virtual machine instructions, or to said interpretable script code.

10. (Currently Amended) The one or more non-transitory , computer-readable media  of claim 8: wherein said method implementations of said classes  are   in the form of computer machine instructions, bytecode virtual machine instructions, interpretable script code, or references to said machine instructions, to said bytecode virtual machine instructions, or to said interpretable script code.

17. (Currently Amended) The system of claim 15 wherein said method implementations of said classes are   in the form of computer machine instructions, bytecode virtual machine instructions, interpretable script code, or references to said machine instructions, to said bytecode virtual machine instructions, or to said interpretable script code.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 1, 8 and 15 are very close to Innocenti (US 2020/0034353), Srivastavaa et al (US 10,726,002) . However,  the features “ identifying an account and an object instance within an account state space of the at least one node of the one or more distributed ledger nodes based on the unique object identifier in said message passing transaction; e. passing said message passing transaction, and said arguments to said object instance by calling a class manager infrastructure intrinsic; f. resolving said message passing transaction based on the message identifier including the account address, the class object instance reference, and the method reference, by said 2 of 12 EAST\186319206.1Application Serial No. 16/560,856Docket No.: 435963-000002 class manager infrastructure intrinsic, to one or more method implementations implemented in a class or an ancestor class of said object instance; g. performing object-oriented inheritance by recursively resolving said message passing transaction to said one or more method implementations to said ancestor classes  or said class, and calling said methods in an order designated by said method implementations;” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 2-7, 9-14 and 16-21 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/31/2022
/ABDOU K SEYE/Examiner, Art Unit 2194